Citation Nr: 0201618	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  00-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral cataracts.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council








ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from March 1948 to 
July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the RO.  

The Board notes that the veteran's claim for an increased 
rating for hearing loss was withdrawn, in writing, in 
November 2001.  See 38 C.F.R. § 20.204(b) (2001).  

The veteran also failed to appear for an RO hearing scheduled 
in December 2000, and has not requested further hearing.  



FINDINGS OF FACT

1.  The veteran's October 1998 private ophthalmologist's 
evaluation report reflected an uncorrected visual acuity of 
20/400 in the left eye and 20/40 in the right eye; he had 
nuclear sclerosis of each lens.  

2.  A January 1999 VA examination revealed a best corrected 
visual acuity of 20/300 in the left eye and 20/30 in the 
right eye with a mild cataract; he was noted to be status 
post cataract surgery in the left eye.  

3.  A private ophthalmologist's evaluation performed on March 
11, 1999 revealed a visual acuity of 20/400 in the left eye 
and 20/50 in the right eye.  

4.  A September 1999 VA examination revealed a best corrected 
visual acuity of 20/70 in the left eye and 20/50 in the right 
eye with 2+ nuclear sclerotic cataract.  

5.  A VA examination performed on July 19, 2000 revealed an 
uncorrected visual acuity of 20/100 in the left eye and 20/50 
in the right eye with a cataract and a best corrected visual 
acuity of 20/60 in the left eye and 20/30 in the right eye.  

6.  A June 2001 VA examination report reflected a finding 
that the veteran was aphakic in both eyes, following removal 
of a right eye cataract two weeks earlier; his corrected 
visual acuity was reported to be 20/60 in the left eye and 
20/30 in the right eye.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
30 percent effective on October 9, 1998 for the service-
connected bilateral cataracts have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.84a including Diagnostic Codes 6028, 6029, 6077 
(2001).  

2.  The criteria for the assignment of a 40 percent rating 
effective on March 11, 1999 for the service-connected 
disability manifested by aphakia in the left eye and a 
cataract in the right eye have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.84a including Diagnostic Codes 6028, 6029, 6076 
(2001).  

3.  The criteria for the assignment of a rating higher than 
30 percent effective on July 19, 2000 for the service-
connected disability manifested by aphakia in the left eye 
and a cataract in the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.84a including Diagnostic Code 6028, 6029, 
6076, 6077, 6078 (2001).  

4.  The criteria for the assignment of a rating higher than 
30 percent for the current service-connected disability 
manifested by aphakia in each eye have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.84a including Diagnostic Code 6028, 6029, 
6076, 6077, 6078 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), with implementing regulations.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

These law and regulations have amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  With the exception of certain 
specified regulations, these changes are applicable to claims 
pending as of November 9, 2000, including the present claim 
before the Board.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

Accordingly, the Board must assess whether the development of 
the veteran's claim and appeal has been sufficient to meet 
the enhanced obligations embodied in the VCAA.  

In that regard, the Board finds that the notice and duty to 
assist provisions have been satisfied, and there is no 
prejudice to the veteran in proceeding with this appeal in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The RO has obtained the veteran's VA medical records, 
reviewed private medical records submitted by the veteran, 
and provided the veteran with multiple VA ophthalmology 
examinations.  

The Board notes that the RO has attempted to obtain records 
referable to the veteran's eye surgery.  However, the veteran 
failed to respond to the RO's requests for information 
regarding these records.  

While these private medical records are not available for 
review, there were VA ophthalmologic examinations performed 
during the time of the reported surgery, and these VA 
examination report do provide an extensive evaluation of the 
veteran's eyes, with a thorough postoperative report of 
visual acuity.  

Thus, the Board finds that the evidentiary record is adequate 
for rating purposes.  The Board likewise finds that the 
mandate of the VCAA and applicable regulations has been met 
in this case.  

The veteran was granted service connection for bilateral 
cataracts, effective in October 9, 1998, and assigned a 30 
percent rating.  Since this appeal is from the original 
assignment of a disability rating following an award of 
service connection, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2001).  

In conjunction with his claim for an increased rating, the 
veteran submitted a private ophthalmologist's report of 
October 1998 and ophthalmology evaluations from March 1999.  
The October 8, 1998 report and examination showed uncorrected 
vision of 20/400 OS (left eye), and 20/40 OD (right eye) with 
reported 2-3+ nuclear sclerosis of the lens of both eyes.  

The March 11, 1999 private eye examination showed uncorrected 
visual acuity of 20/400+1 OS, and 20/50-2+2 OD.  There are no 
outpatient VA records, but the veteran has been afforded 
several VA examinations.  

The initial VA ophthalmology examination report of January 
1999 showed that the veteran was status post cataract surgery 
in the left eye.  The veteran was pending retina surgery in 
the left eye, and his right eye was stable.  His corrected 
visual acuity was 20/300, left eye, and 20/30, right eye.  
Confrontation fields were full, both eyes, with no afferent 
pupillary defect.  Slit lamp examination revealed mild 
anterior stromal scaring of the cornea in both eyes in the 
pupillary axis.  

The dilated fundus examination revealed mild cataract in the 
right eye, a posterior chamber eye well-centered and clear in 
the left eye.  The left eye also showed a significant 
epiretinal membrane with tractional retinal detachment and 
macular edema.  The examiner reported a diagnosis of 
epiretinal membrane with CME and secondary traction in the 
left eye.  Retinal surgery to repair this was scheduled with 
a private physician.  The examiner reported a diagnosis of 
status post extracapsular cataract extraction with posterior 
chamber intraocular lens (ECCE/PCIOL), left eye, stable; mild 
cataract, right eye; corneal scarring, both eyes, with vision 
approximately 20/30 both eyes from the scarring, etiology 
unknown.  

A September 1999 VA examination report reflected a best 
corrected visual acuity of 20/70 on the left and 20/50 on the 
right.  It was noted that the veteran had undergone a "left 
pars plana vitrectomy in the left eye for an epiretinal 
membrane."  The intraocular pressure was normal, and the 
ocular motility, confrontation fields and pupils were within 
normal limits.  There was a 2+ nuclear sclerotic cataract in 
the right eye.  The examiner also noted a diagnosis of left 
pseudophakia, and bilateral corneal scarring of uncertain 
etiology, of apparent long-standing.  

On July 19, 2000, a VA ophthalmology examination revealed 
that the extraocular motilities were full and without 
restriction.  Confrontation fields were full to finger 
counting, both eyes.  Pupils were equal and reactive to light 
without relative afferent pupillary defect.  

The veteran's uncorrected visual acuity was represented by 
20/100 in the left eye, and 20/50-2 in the right eye.  
Manifest refraction revealed best corrected visual acuity of 
20/60-2 in the left eye and 20/30-1 in the left eye.  The 
dilated fundus examination revealed 2+ nuclear sclerotic 
cataract in the right eye and a PCIOL in the left eye.  The 
examiner reported diagnoses of cataract, right eye; status 
post ECCE with PCIOL in the left eye; status post vitrectomy 
and macular peel, left eye, with a possible secondary 
rhegmatogenous retinal detachment.   

A June 2001 VA examination report reflected the veteran's 
statement that his right eye vision was pretty good and 
getting better every day, subsequent to cataract surgery two 
weeks earlier.  He reported that vision in his left eye was 
blurry and seemed to be getting worse.  His medical history 
included having had left eye cataract surgery in 1998 and 
vitrectomy with macular peel in 1999.  

The veteran's corrected visual acuity was 20/60, left eye, at 
distance, and 20/30+2, right eye, at distance.  The 
confrontation fields were full both eyes, and his pupils were 
round and reactive to light with no afferent pupillary 
defect.  There were corneal scars in each eye in the anterior 
stroma, and a pterygium in the right eye.  The left eye only 
was dilated.  Fundus examination revealed a PCIOL implant in 
each eye that was well centered with a clear capsule.  

The VA examiner reported the following diagnoses: No 
cataract, both eyes; post operative bilateral cataract 
surgery with good vision, right eye; mild central corneal 
scarring, both eyes, contributing to mild reduction in 
vision, 20/25 to 20/30, approximately; status post vitrectomy 
and membrane peel, left eye, with residual retinal scarring, 
consistent with reduced acuity, left eye.   

While the veteran was granted service connection for 
bilateral cataracts, based upon a finding of bilateral 
corneal opacities during service, at the time of the initial 
award in January 1999, he was shown to have been 
postoperative cataract surgery in the left eye.  Pursuant to 
the schedule for rating eye disabilities, postoperative 
cataracts are rated on impairment of vision and aphakia.  The 
veteran's aphakia remained unilateral until cataract surgery 
in June 2001 removed the lens from his right eye.   

Thus, the Board's review of the veteran's claim for increase 
must include the entire time period in question including 
when he had bilateral cataracts and later when he had both 
unilateral and bilateral aphakia.  

First, it is pertinent to note that senile cataracts in a 
preoperative status will be rated on the basis of impairment 
of vision.  Postoperatively, the assigned rating will be 
based on impairment of vision and aphakia.  38 C.F.R. § 4.84a 
including Diagnostic Code 6028.  

As noted previously, the veteran has been assigned a minimum 
30 percent rating pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6029, which refers to aphakia.  According to this 
Diagnostic Code, a minimum 30 percent rating is applied to 
both unilateral and bilateral aphakia, and is not to be 
combined with any other rating for impaired vision.  

However, when only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value; however, not better than 20/70.  
38 C.F.R. § 4.84a including Diagnostic Code 6029.  

The private ophthalmologist's report of October 1998 in this 
regard showed an uncorrected visual acuity of 20/400 of the 
left eye.  An uncorrected visual acuity of 20/40 was reported 
for the right eye.  Since the examination showed that he had 
cataracts in each eye, the veteran is rated on the basis of 
impairment of vision.  The reported findings do not warrant 
the assignment of a rating higher than 30 percent, based on 
actual impairment of vision.  See 38 C.F.R. § 4.84a including 
Diagnostic Code 6077.  

It is pertinent to note that, since the veteran is shown to 
have been aphakic in only his left eye at the time of the 
examination in January 1999 through June 2001, when he 
underwent a cataract extraction in the right eye, the Board 
must consider the level of uncorrected visual acuity of the 
poorer eye as the basis for the rating during this period.   

The veteran's initial VA ophthalmology examination in January 
1999 showed that the veteran was postoperative cataract 
surgery in the left eye.  His best corrected visual acuity 
was then 20/300 in the left eye, but a best corrected visual 
acuity of 20/30 was recorded for the right eye.  These 
findings alone do not support the assignment of a rating 
higher than 30 percent based on impairment of visual acuity.  

However, the March 11, 1999 private eye examination reported 
that the veteran had uncorrected visual acuity of 20/400+1 in 
the left eye and 20/50-2+2 on the right.  These findings do 
warrant the assignment of a 40 percent rating based on 
impairment of central visual acuity under the provisions of 
38 C.F.R. § 4.84a including Diagnostic Code 6076.  Thus, the 
Board finds that the 40 percent rating is effective on the 
March 11, 1999.  

The subsequent VA ophthalmology examination of September 1999 
again noted that the veteran was aphakic in the left eye, but 
added that he had undergone additional left eye surgery.  
Only corrected visual acuity of 20/70 in the left eye and 
20/50 in the right eye were reported at that time.  Because 
findings referable to uncorrected visual acuity were not 
reported referable to the left eye, his aphakia in that eye 
cannot be rated in accordance with the provisions of 
Diagnostic Code 6029.  The recorded right eye findings do 
serve to confirm the increase in his visual impairment noted 
in connection with the earlier private examination in March 
1999.  

The next VA examination performed on July 19, 2000 noted 
uncorrected visual acuity of 20/100 in the left eye and 20/50 
on the right.  These findings support the assignment of a 
rating of no more than 30 percent based on impairment of 
central visual acuity.  

The last VA examination in June 2001 was performed after 
surgery to remove the right eye cataract.  At this time the 
veteran was aphakic in both eyes, and his visual impairment 
must be rated based upon corrected visual acuity.  The VA 
examination showed actual visual acuity of 20/30+2, right 
eye, at distance, and 20/60, left eye.  

At this level of impairment, the medical evidence supports no 
more than a 30 percent rating.  Even taking these findings a 
step worse, according to the criteria for rating bilateral 
aphakia, a rating higher than 30 percent is not for 
application at this time.  See 38 C.F.R. § 4.84a including 
Diagnostic Code 6079.  

Thus, the Board concludes that, notwithstanding the veteran's 
current complaints of blurry vision in the left eye, there is 
no medical basis for assigning a rating in excess of 30 
percent on October 9, 1998 or after July 19, 2000.  The 
evidence does, however, support the assignment of a rating of 
40 percent for impaired visual acuity for the period 
beginning on March 11, 1999 through July 18, 2000.  



ORDER

An increased rating in excess of 30 percent for the service-
connected bilateral cataracts on October 9, 1998 is denied.  

An increased rating of 40 percent for the service-connected 
bilateral eye disability on March 11, 1999 is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating in excess of 30 for the service-connected 
bilateral eye disability on and after July 19, 2000 is 
denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

